Sam Robinson, Associate Justice (dissenting). The Court instructed the jury to find for the defendants, appellees. On appeal there are two questions to be decided. First, was the evidence sufficient to take the case to the jury on the question of whether appellees were negligent in leaving a load of hay in such proximity to the bridge that the bridge was damaged when the hay caught fire. The majority has assumed that the evidence is sufficient to prove negligence in that respect. The second question is whether the evidence is sufficient to take the case to the jury on the question of proximate cause. The majority has held as a matter of law that the conceded negligence was not the proximate cause of the damage to the bridge. I maintain that it was a question'for the jury as to whether appellees’ negligence was the proximate cause of the damage. In discussing proximate cause, Professor Prosser says: “In cases where reasonable men might differ— which will include all but a few of the cases in which the issue is in dispute at all — the question is one for the jury.” Prosser on Torts, Second Ed., P. 281. This Court said in Federal Compress & Warehouse Co. v. Free, 190 Ark. 969, 82 S. W. 2d 253: “The question of proximate cause, as this court has already said, is not one of science or legal knowledge, and is a question ordinarily for the jury, to be determined as a fact from the particular situation, in view of the facts and circumstances surrounding it. The primary cause may be the proximate cause of a disaster, though it may operate through successive instruments . . . Several incidents may occur in regular or natural sequence, but it is not necessarily true that the primary cause thereof is, on that account, not the proximate cause of the injury suffered.” (Emphasis ours.) To the same effect is Pulaski Gas Light Co. v. McClintock, 97 Ark. 576, 134 S. W. 1199. In Dixie Furniture Co. v. Deason, 226 Ark. 742, 293 S. W. 2d 706, the furniture company moved a stove and failed to cap a gas pipe. One of the issues in the case was whether the failure to cap the pipe was the proximate cause of an explosion. This Court said: “Whether the failure to put a cap on the pipe was the proximate cause of the injuries was a question for the jury.” In Booth & Flynn v. Price, 183 Ark. 975, 39 S. W. 2d 717, this Court said: “ It is claimed, however, by counsel for appellants that this was not the proximate cause of the injury of appellee. They insist that his own conduct in going into the flames to turn off the stopcock near the main tank was an intervening cause, and that therefore appellants are not liable. The general rule is that what is the proximate cause of an injury is a question for the jury. It is to be determined as a fact in view of the circumstances attending it.” A judgment for the plaintiff was affirmed. If reasonable men might differ as to whether an act or omission is the proximate cause of damages sustained, that question should be submitted to a jury. It is said in Coca Cola Bottling Co. v. Shipp, 173 Ark. 130, 297 S. W. 856; “In every case where fair-minded men would honestly differ about a question, that fact makes it a question for the jury and not for the court.” It being shown beyond any possibility of doubt that proximate cause is a jury question where the minds of reasonable men might differ, it only remains to be pointed out that the evidence in this case is such that reasonable men might differ on that question. In tlie majority opinion it is stated: “It is within common knowledge of mankind that hay is combustible. ’ ’ Mr. Bill Struebing of the State Fire Marshal’s office, testified that hay is highly inflammable and classified as such. In fact, it is so inflammable that it will spontaneously ignite under certain conditions. In Gibson Oil Co. v. Sherry, 172 Ark. 947, 291 S. W. 66, an employee of the oil company negligently allowed a mixture of gasoline and water to run down a gutter in the street. Sherry, standing on the curb, lit his pipe and threw the match into the gutter, igniting the gasoline and the resulting fire destroyed Sherry’s automobile. A judgment for Sherry was affirmed. Of course, before the jury could find for the plaintiff, they had to find that the act of allowing the gasoline to run into the street was a proximate cause of the damages. In Eisenkramer v. Eck, 162 Ark. 501, 258 S. W. 368, a judgment for Eck was affirmed. Eisenkramer had permitted trash and weeds to accumulate on property adjoining Eck; such matter caught fire and destroyed Eck’s barn. Of course, it was a jury question of whether Eisenkramer’s act of allowing the weeds and trash to accumulate was the proximate cause of the burning of Eck’s barn. In the case at bar, a truck load of highly inflammable material was placed directly under the bridge where a carelessly dropped match or cigarette, or lightning for that matter, could set it on fire. It is conceded that the evidence is sufficient to show that appellees were negligent in leaving the hay at that point. It was a question for the jury whether such negligence was the proximate cause of the damage to the bridge. In my opinion the trial court erred in directing a verdict for appellees. For this reason I respectfully dissent.